Citation Nr: 1608939	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits, to include the question of whether reimbursement of last sickness and burial expenses is warranted. 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1976.  He died in January 1985.  The surviving spouse claimed VA pension benefits during her lifetime.  The surviving spouse died in October 2012.  The appellant is the Veteran's adult daughter.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to accrued benefits of the Veteran's spouse, who died in October 2012.  At the time of death of the Veteran's spouse, she had claims for death pension benefits, including based on being housebound and in need of aid and attendance, pending before VA.  The Board has reviewed the physical claims file, as well as both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran served on active duty for more than 90 days during the Vietnam War period.

2. At the time of the Veteran's spouse's death in October 2012, there were pending claims for death pension benefits, including based on being housebound and in need of aid and attendance.

3. The appellant is not the Veteran's qualifying "child" as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2) (2015).

4. The Veteran's spouse's countable income during the annualization period from September 2011 to August 2012 was $7,755, which is below the prorated MAPR of $8,147.50 by the amount of $457.92. 

5. The appellant incurred more than $457.92 in last sickness and burial expenses on behalf of the Veteran's spouse. 

6. Prior to her death, the Veteran's spouse was not a patient in a nursing home or substantially confined to her dwelling or immediate premises due to disability; she was not blind or so nearly blind as to have corrected vision acuity of 5/200 or less, or concentric contraction of the visual field to 5 degrees or less; and she was able to care for herself and protect herself from the hazards or dangers incident to the daily environment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for an award of accrued benefits in the amount of $457.92, and no higher, have been met.  
38 U.S.C.A. §§ 5121, 5310 (West 2014); 38 C.F.R. §§ 3.50, 3.55, 3.1000 (2015).

2.  The criteria for accrued benefits based on the Veteran's spouse's need for regular aid and attendance of another person or at the housebound rate have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.10, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
 § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the VCAA notice requirements have been satisfied.  VA sent a notice letter to the appellant in August 2014 prior to readjudication of the claim in October 2014 SSOC.  The August 2014 letter provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for death pension benefits, to include based on housebound or aid and attendance status, and who is eligible for accrued benefits and how to support a claim for accrued benefits.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's spouse's treatment records, the August 2011 VA Form 21-2680, and written statements.  In addition, the appellant has submitted evidence of payment (or reimbursement of payment) of the last burial expenses of the Veteran's spouse, which qualifies the appellant as an accrued benefits claimant. 


Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  With regard to the amount of accrued benefits, because the Board is granting to the appellant the maximum amount of accrued benefits (owed to the Veteran's spouse) that were available, the law rather than the facts determines the issue of accrued benefits in excess of the amount granted ($457.92), and the duties to notify and assist imposed by the VCAA are not applicable to this aspect of the issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).   In view of the foregoing, the Board will proceed with appellate review.

Accrued Benefits Law and Analysis

The appellant contends that she is entitled to reimbursement for her mother's (Veteran's spouse) final burial expenses.  The appellant asserted that, although family members initially paid for her mother's burial expenses, she reimbursed them with her 2012 income tax refund; thus, the contention is that the appellant effectively paid for the final burial expenses of the Veteran's spouse.  See, e.g., July 2015 appellant statement.  The record reflects that, in September 2011, the Veteran's spouse filed a claim for nonservice-connected pension benefits, including based on being housebound and in need of aid and attendance, which was pending before VA when the Veteran's spouse died in October 2012. 

Under 38 U.S.C.A. § 5121(a), upon the death of a veteran's surviving spouse, periodic monetary benefits to which the individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (referred to as "accrued benefits"), and due and unpaid, shall be paid to the veteran's "children."  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  
38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

While the record reflects that the appellant is the Veteran's daughter, the evidence does not in any way suggest that the appellant has qualified at any time during this appeal as a "child" of the Veteran, as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2); therefore, the appellant may recover only so much of the accrued benefits, if any, as may be necessary to reimburse her for expenses she personally incurred in connection with her mother's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

As stated above, the Veteran's spouse's claim for nonservice-connected death pension benefits was pending when she died in October 2012.  Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. § 3.3(b)(4).  The record reflects that the Veteran served on active duty for more than 90 days during the Vietnam War period; therefore, death pension benefits would have been warranted if the Veteran's spouse met the income threshold requirements (as explained below).

A surviving spouse who meets the above-referenced requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21.  Beginning December 1, 2010, the MAPR for a surviving spouse with no dependents was $7,933 (monthly amount of $661.08); beginning December 1, 2011, the MAPR for a surviving spouse with no dependents was $8,219 (monthly amount of $684.92).  See Survivors Pension Rate Tables - Effective December 1, 2010, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp.

In this case, the Veteran's spouse filed a claim for death pension benefits in September 2011 and died in October 2012.  Because the Veteran's spouse applied for death pension benefits in September 2011, the Board will analyze whether her income was excessive for death pension purposes for the annualization period from September 2011 to August 2012. 

The evidence shows that the Veteran's spouse was in receipt of Social Security Administration (SSA) benefits in the monthly amount of $629 from September 2011 to November 2011, and $652 from December 2011.  Therefore, the total income received by the Veteran's spouse during the annualization period from September 2011 to August 2012 was $7,755 [calculated: ($629 x 3) + ($652 x 9)].  The evidence shows no other income received by the Veteran's spouse and no expenses during this period.  See September 2011 VA Form 21-534.  The prorated MAPR for this period was $8,147.50 [calculated (661.08 x 3) + (684.92 x 9)].  Therefore, the Veteran's spouse's countable income during this period was $7,755, which is below the prorated MAPR of $8,147.50.  Accordingly, the Veteran's spouse would have been paid the maximum rate of death pension ($8,147.50), reduced by the amount of countable income ($7,755), which is approximately $392.50 (monthly amount of $32.70) for the period from September 2011 to August 2011.  Because the Veteran's spouse died in October 2012, the Veteran's spouse would have been owed two additional months of death pension benefits in the total amount of $65.47.  Accordingly, the Veteran's spouse would have been owed a total amount of $457.92 at the time of her death.  

Based on the foregoing, and given that the appellant incurred more than $457.92 of last sickness and burial expenses for the Veteran's spouse, the Board finds that accrued benefits are warranted in the total amount of $457.92, and no higher, for death pension benefits due and unpaid to the Veteran's spouse at the time of her death.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); October 2012 VA Form 21-601; January 2015 appellant statement.  

As stated above, the Veteran's spouse's claim for aid and attendance benefits was pending at the time of her death in October 2012.  VA's governing laws and regulations direct that aid and attendance benefits are payable when a veteran's surviving spouse is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1311(c); 38 C.F.R. 
§ 3.351(a), (b).  To establish a need for regular aid and attendance, a surviving spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that a surviving spouse remain in bed.  The fact that a surviving spouse has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  
38 C.F.R. § 3.352(a).

The particular personal functions which a surviving spouse is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the surviving spouse is so helpless as to need regular aid and attendance, not constant need.  Determinations that a surviving spouse is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the surviving spouse's condition requires her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a).  The surviving spouse must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, an August 2011 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, showed that the Veteran's spouse did not need the aid and attendance of another person.  The August 2011 VA Form 21-2680 shows that the Veteran's spouse was able to feed herself, prepare her own meals, did not need assistance in bathing or tending to 

other hygiene needs, was not legally blind, did not require nursing home care or medication management, and was able to manage her own financial affairs.  This evidence weighs against a finding of a need for regular aid and attendance of another person.  The record, including the medical records submitted by the appellant, contains no other evidence showing that the Veteran's spouse needed regular aid and attendance of another person at any point prior to her death.  Accordingly, the Veteran's spouse would not have been entitled to aid and attendance benefits at the time of her death.  Based on the foregoing, the appellant is not entitled to accrued benefits based on aid and attendance benefits for the Veteran's spouse.

Death pension benefits are also payable at the housebound rate when a surviving spouse does not qualify for aid and attendance and is permanently housebound by reason of disability.  38 U.S.C.A. §§ 1311(d); 38 C.F.R. § 3.351(e).  To establish that the surviving spouse is permanently housebound, she must be substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. 
§ 3.351(f).  In this case, the August 2011 VA Form 21-2680 showed that the Veteran's spouse was not substantially confined to her home or immediate premises by reason of disability, which was reasonably certain to remain throughout her lifetime.  The August 2011 VA Form 21-2680 showed that the Veteran's spouse was able to use the bus to go to her doctors' appointments and to run errands.  This evidence weighs against a finding that the Veteran's spouse was substantially confined to her home.  The record contains no other evidence showing that the Veteran's spouse was substantially confined to her home at any point prior to her 

death.  Accordingly, the Veteran's spouse would not have been entitled to housebound benefits at the time of her death.  Based on the foregoing, the appellant (adult daughter of the Veteran) is not entitled to accrued benefits based on housebound benefits for the Veteran's spouse.  


ORDER

Entitlement to accrued benefits in the amount of $457.92, and no higher, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


